DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 22, 2021:
Claims 1-5, 7-10, 12-17 and 18-20 are pending. Claims 6, 11 and 18 have been cancelled as per applicant’s request.
The previous 112 rejection has been withdrawn in light of the amendment to claim 20. However, a new 112 rejection has been made as necessitated by the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Objections
Claims 1 and 13 objected to because of the following informalities: 
a. “a dinitrile compound, wherein the dinitrile compound includes at least one of general formula (IV)” (lines 6-7 in claim 1 and lines 8-9 in claim 13) should recite “a dinitrile compound, wherein the dinitrile compound includes at least general formula (IV)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the dinitrile compound is selected from one or more of butanedinitrile, pentanedinitrile, adiponitrile, heptanedinitrile, ethylene glycol bis(propionitrile) ether, which could contradict the limitations in claim 1, as claim 1 requires a dinitrile compound of at least general formula (IV) and thus, if the dinitrile compound is one of butanedinitrile, pentanedinitrile, adiponitrile or heptanedinitrile (claim 7) it is unclear how the dinitrile compound could include at least general formula (IV). For purposes of examination, claim 7 will be interpreted as “wherein the dinitrile compound is ethylene glycol bis(propionitrile) ether” as this reads on the dinitrile compound including at least general formula (IV).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US RE44,705E) in view of Cho et al. (WO 2017213441), Kawabe et al. (US 2017/0317383) and Zou et al. (US 2018/0048020). The U.S. . 
Regarding Claim 1, Ihara et al. teaches a battery with an electrolytic solution (i.e. electrolyte) (Abstract) where the electrolytic solution contains triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. a fluorosulfonyl silane acetate) (Col. 4, line 59-Col. 5, line 1) and adiponitrile (i.e. a dinitrile compound) as a solvent in the electrolytic solution (Col. 9, line 11) and 1,3-dioxane, 1,4-dioxane and 1,3-dioxolane (i.e. cyclic ether where n = 2 or n = 1) as a solvent in the electrolytic solution. (Col. 9, lines 1-7). Ihara et al. does not teach the electrolytic solution comprising a trinitrile compound or a dinitrile compound as electrolyte additive or a specific amount (wt %) of the cyclic ether.
However, Cho et al. teaches a lithium battery (Abstract) wherein the electrolyte includes 1,3,6-hexanetricarbonitrile and 1,2,6-hexanetricarbonnitrile or any combination thereof (i.e. a trinitrile compound of general formula (I) of the instant application) (Para. [0048]), at an amount from 0.5 to 5 wt % (Para. [0052]) as an electrolyte additive and succinonitrile (i.e. butanedinitrile) as an electrolyte additive (i.e. a dinitrile compound).
The combination of the trinitrile compound of general formula (I) as taught by Cho et al., with the electrolytic solution of Ihara et al. would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the trinitrile compound of general formula (I) as an electrolyte additive, as taught by Cho et al., with the electrolytic solution of Ihara et al., as the combination would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell. The combination of familiar elements is likely to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Ihara et al. and Cho et al. do not teach a specific amount of the cyclic ether in electrolyte or a dinitrile compound of general formula (IV).
However, Kawabe et al. teaches a non-aqueous electrolytic solution in a lithium secondary battery using 1,3-dioxane in an amount of preferably 2 mass % or less and 0.5 mass % or more (within the range of the instant claim) (Para. [0057]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihara et al. to incorporate the teaching of the amount of 1,3-dioxane of Kawabe et al, as if the 1,3-dioxane is used in an excessive amount, there is risk that load characteristics of the battery deteriorate, or the effect of improving charge-discharge cycle characteristics is reduced (Para. [0057]).

However, Zou et al. teaches an electrolyte for a lithium battery (Para. [0032]) wherein the electrolyte contains ethylene glycol bis(propionitrile) ether (i.e. a compound of general formula IV wherein x = 2) (Para. [0035]) wherein the content by weight of ethylene glycol bis(propionitrile) ether is about 1% to about 4% (i.e. within the claimed dinitrile compound content range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihara et al. as modified by Cho et al. and Kawabe et al.  to incorporate the teaching of ethylene glycol bis(propionitrile) ether in a content by weight of about 1 to about 4%, as the group –CN from the ethylene glycol bis(propionitrile) ether may complex with cobalt of the cathode surface and inhibit dissolution of cobalt and decomposition of electrolyte on the cathode, increasing performance characteristics and stability of cycle life of the lithium battery (Para. [0058]). There would be a reasonable expectation of success in Ihara et al. as the cathode is a lithium cobalt complex oxide (Col. 23, lines 56-60). 
Regarding Claim 2, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above. 
Cho et al. teaches a lithium battery (Abstract) wherein the electrolyte includes 1,3,6-hexanetricarbonitrile and 1,2,6-hexanetricarbonnitrile or any combination thereof (Para. [0048]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake
Regarding Claim 3, Ihara et al. as modified by Cho et al. and Kawabe et al. teaches all of the elements of claim 1 as explained above.
Ihara et al. further teaches the electrolytic solution for battery containing triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. a fluorosulfonyl silane acetate of general formula (II) in the instant application) (Col. 4 line 59- Col. 5 lines 1).
Regarding Claim 4, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above.
Ihara et al. further teaches the electrolytic solution for battery containing triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. triethylsilyl difluoro(fluorosulfonyl) acetate (Col. 4 line 59- Col. 5 lines 1). 
Regarding Claim 5, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above.
Ihara et al. further teaches the content of the sulfone compound (i.e. the fluorosulfonyl silane acetate) shown in the electrolytic solution is in the range from 0.01 wt%-5 wt% (Col. 3 lines 47-50). 
Regarding Claim 7, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above.
Zou et al. teaches an electrolyte for a lithium battery (Para. [0032]) wherein the electrolyte contains ethylene glycol bis(propionitrile) ether (i.e. a compound of general formula IV wherein x = 2) (Para. [0035]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihara et al. as modified by Cho et al. and Kawabe et al.  to incorporate the teaching of ethylene glycol bis(propionitrile) ether 
Regarding Claim 12, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above.
Ihara et al. further teaches 1,3-dioxane, 1,4-dioxane and 1,3-dioxolane (i.e. cyclic ether where x = 2 or x = 1) as a solvent in the electrolytic solution. (Col. 9, lines 1-7).
Regarding Claim 13, Ihara et al. teaches a lithium ion secondary battery (Col. 15, lines 45-46) which contains a cathode (Fig. 1, #21) and anode (Fig. 1, #22) (i.e. positive electrode and negative electrode), a separator (Fig. 1, #23) (Col. 15, lines 51-53) and an electrolytic solution (i.e. electrolyte) (Abstract). Ihara et al. also teaches an electrolytic solution for battery which contains triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. a fluorosulfonyl silane acetate) (Col. 4 line 59- Col. 5 lines 1) and 1,3-dioxane, 1,4-dioxane and 1,3-dioxolane (i.e. cyclic ether where n = 2 or n = 1) as a solvent in the electrolytic solution. (Col. 9, lines 1-7). Ihara et al. does not teach the electrolyte comprising a trinitrile compound or a dinitrile compound as electrolyte additive or a specific amount (wt %) of the cyclic ether.
However, Cho et al. teaches a lithium battery (Abstract) wherein the electrolyte includes 1,3,6-hexanetricarbonitrile and 1,2,6-hexanetricarbonnitrile or any combination thereof (i.e. a trinitrile compound of general formula (I) of the instant application) (Para. 
The combination of the trinitrile compound of general formula (I) as taught by Cho et al., with the electrolytic solution of Ihara et al. would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the trinitrile compound of general formula (I) as an electrolyte additive, as taught by Cho et al., with the electrolytic solution of Ihara et al., as the combination would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. It is also noted that predictability exists as one of ordinary skill in the art would look at the teachings and find it obvious to combine in light of the teaching that the trinitrile compound as taught by Cho et al. would be useful in an electrolytic solution for a lithium ion battery as a hydrocarbon compound including three cyano groups (nitrile groups) may improve the stability of the lithium battery by reducing a degree of thickness variation of the lithium battery at a high temperature. (Para. [0049] and [0051]). See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, regarding the content wt % range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 

However, Kawabe et al. teaches a non-aqueous electrolytic solution in a lithium secondary battery using 1,3-dioxane in an amount of preferably 2 mass % or less and 0.5 mass % or more (within the range of the instant claim) (Para. [0057]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihara et al. to incorporate the teaching of the amount of 1,3-dioxane of Kawabe et al, as if the 1,3-dioxane is used in an excessive amount, there is risk that load characteristics of the battery deteriorate, or the effect of improving charge-discharge cycle characteristics is reduced (Para. [0057]).
Ihara et al. as modified by Cho et al. and Kawabe et al. do not explicitly teach a dinitrile compound of general formula (IV).
However, Zou et al. teaches an electrolyte for a lithium battery (Para. [0032]) wherein the electrolyte contains ethylene glycol bis(propionitrile) ether (i.e. a compound of general formula IV wherein x = 2) (Para. [0035]) wherein the content by weight of ethylene glycol bis(propionitrile) ether is about 1% to about 4% (i.e. within the claimed dinitrile compound content range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ihara et al. as modified by Cho et al. and Kawabe et al.  to incorporate the teaching of ethylene glycol bis(propionitrile) ether in a content by weight of about 1 to about 4%, as the group –CN from the ethylene glycol bis(propionitrile) ether may complex with cobalt of the cathode surface and inhibit dissolution of cobalt and decomposition of electrolyte on the cathode, increasing 
Regarding Claim 14, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 13 as explained above.
Ihara et al. further teaches an anode material that can consist of graphite (Col. 17 line 3) or silicon (Col. 17, line 44-49).
Regarding Claim 15, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 14 as explained above.
Ihara et al. further teaches the anode material as being a silicon alloy, or a silicon compound containing oxygen or carbon (i.e. a silicon oxide compound or a silicon carbon compound) (Col. 17 lines 60-63).
Regarding Claim 16, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 13 as explained above.
Cho et al. further teaches a lithium battery (Abstract) wherein the electrolyte includes 1,3,6-hexanetricarbonitrile and 1,2,6-hexanetricarbonnitrile or any combination thereof (Para. [0048]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake
Regarding Claim 17, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 13 as explained above.
Ihara et al. further teaches an electrolytic solution for battery which contains triethylsilyl-2,2-dilfuoro-2-fluorosulfonyl acetate (i.e. a fluorosulfonyl silane acetate of general formula (II) in the instant application) (Col. 4 line 59- Col. 5 lines 1).
Claims 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US RE44,705E) in view of Cho et al. (WO 2017213441), Kawabe et al. (US 2017/0317383) and Zou et al. (US 2018/0048020) as applied to claims 1 and 13 above, and further in view of Anderson et al. (US 10,461,366).
Regarding Claim 8, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 1 as explained above. Ihara et al. as modified by Cho et al. does not teach the electrolyte comprising a fluoroether.
However, Anderson et al. teaches an energy storage device wherein an additive to the electrolyte comprises 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (i.e. fluoroether of formula (V) in the instant application) (Col. 14 lines 1-15)
The combination of the fluoroether additive of the electrolyte as taught by Anderson et al., with the electrolytic solution of Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al., would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the fluoroether additive of the electrolyte, as taught by Anderson et al., with the electrolytic solution of Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al., as the combination would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. It is also noted that predictability exists as one of ordinary skill in the art would look at the teachings and find it obvious to combine in light of the teaching that the fluoroether compound as taught by Cho et al. would be useful in an electrolytic solution for a lithium ion battery as 
Regarding Claim 9, Ihara et al. as modified by Cho et al., Kawabe et al., Zou et al. and Anderson et al. teaches all of the elements of claim 8 as explained above.
Anderson et al. further teaches an energy storage device wherein an additive to the electrolyte comprises 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (Col. 14 lines 1-15).
See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Anderson et al. cited herein
Regarding Claim 10, Ihara et al. as modified by Cho et al., Kawabe et al., Zou et al. and Anderson et al. teaches all of the elements of claim 8 as explained above.
Anderson et al. further teaches an additive to the electrolyte comprises 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (i.e. a fluoroether) as an additive less than 10 weight % (Col. 15 lines 27-29)
See the rejection to claim 8 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Anderson et al. cited herein
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 19, Ihara et al. as modified by Cho et al., Kawabe et al. and  Zou et al. teaches all of the elements of claim 13 as explained above.
Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. does not teach the electrolyte comprising a fluoroether.
However, Anderson et al. teaches an energy storage device wherein an additive to the electrolyte comprises 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (i.e. fluoroether of formula (V) in the instant application) (Col. 14 lines 1-15).
The combination of the fluoroether additive of the electrolyte as taught by Anderson et al., with the electrolytic solution of Ihara et al. as modified by Cho et al. and Kawabe et al., would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the fluoroether additive of the electrolyte, as taught by Anderson et al., with the electrolytic solution of Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al., as the combination would yield the predictable result of an electrolytic solution capable of lithium ion transport in a battery cell.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. It is also noted that predictability exists as one of ordinary skill in the art would look at the teachings and find it obvious to combine in light of the teaching that the fluoroether compound as taught by .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US RE44,705E) in view of Cho et al. (WO 2017213441), Kawabe et al. (US 2017/0317383) and Zou et al. (US 2018/0048020) as applied to claim 13 above, and further in view of Nakazawa et al. (US 2017/0200976).
Regarding Claim 20, Ihara et al. as modified by Cho et al., Kawabe et al. and Zou et al. teaches all of the elements of claim 13 as explained above.
Ihara et al. teaches an anode active material layer containing one or more anode materials capable of inserting and extracting lithium (Col. 16, lines 59-63) (i.e. negative electrode comprising negative electrode active material), which can include carbon material (Col. 16, lines 64-67) and silicon (Col. 17, lines 33-49) or a compound of silicon containing carbon (Col. 17, lines 60-63). Ihara et al. does not teach a silicon to carbon mass ratio, a diameter or a surface area.
However, Nakazawa et al. teaches a negative electrode active material composed to Si and graphite particles wherein the Si content is 17 wt% (a mass ratio of silicon to carbon of 17:83 (inside claimed range of the mass ratio), the average particle 2/g (both within the claimed range) (Para. [0068] and Table 9).
The combination of the mass ratio, diameter and specific surface area of a negative electrode active material as taught by Nakazawa et al., with Ihara et al. would yield the predictable result of a negative electrode active material capable of having occluded therein and releasing metal ions with an electrolytic solution (Para. [0377]) and forming an alloy with lithium (Para. [0444]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine negative electrode active material as taught by Nakazawa et al., with Ihara et al., as the combination would yield the predictable result of a negative electrode active material capable of having occluded therein and releasing metal ions with an electrolytic solution (Para. [0377]) and forming an alloy with lithium (Para. [0444]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). There is a reasonable expectation of success as the negative electrode active material of Ihara  can include carbon material (Col. 16, lines 64-67) and silicon (Col. 17, lines 33-49) or a compound of silicon containing carbon (Col. 17, lines 60-63) and both use sulfone compounds in the electrolytic solution (Nakazawa Para. [0308] and Ihara Col. 2, lines 1-3). Additionally, Nakazawa has a general teaching applicable towards active material which teaches that it is preferable the specific surface area of an active material is within the range of 1.5 m2/g or more and 10 m2/g or less as if it is less than this range lithium is unlikely to accepted during charging of the nonaqueous secondary battery using such a material . 
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
Applicant argues Ihara does not teach a dinitrile or trinitrile, nor a cyclic ether compound.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ihara et al. teaches a battery with an electrolytic solution (i.e. electrolyte) (Abstract) where the electrolytic solution and adiponitrile (i.e. a dinitrile compound) as a solvent in the electrolytic solution and 1,3-dioxane, 1,4-dioxane and 1,3-dioxolane (i.e. cyclic ether where n = 2 or n = 1) as a solvent in the electrolytic solution Cho et al. teaches a trinitrile compound of general formula (I). See the rejection to claim 1 in section “9.” above for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake. Thus, the argument is not persuasive, and 
Applicant’s arguments with respect to a dinitrile of formula (IV) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729